                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY DARRELL HEATH,         :                             CIVIL ACTION
         Petitioner,           :
                               :
        v.                     :                             NO.    20-cv-3722
                               :
SUPERINTENDENT OF SCI MAHANOY, :
et al.,                        :
           Respondents.        :


                                           ORDER

       AND NOW, this          30th         day of June      , 2021, upon careful and independent

consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski, IT IS ORDERED that:

               1.     The Report and Recommendation is APPROVED and ADOPTED.

               2.     Petitioner’s Motion for Stay (ECF No. 4) is GRANTED.

               3.  The petition for writ of habeas corpus is STAYED and held in
               ABEYANCE while Petitioner litigates his PCRA petition in the state courts.

               4.      Petitioner shall notify the District Court within thirty days of the
               conclusion of the state court proceedings. At that time, Petitioner shall provide a
               written status report detailing the conclusion of his state court proceedings, and
               include a copy of the relevant state court disposition. Petitioner shall inform the
               District Court whether the state court proceedings impacted his habeas petition in
               any way.

               5.   Petitioner’s Motion Seeking Leave of Remand (ECF No. 30) is DENIED
               AS MOOT.


                                                     BY THE COURT:


                                                      /s/ John M. Gallagher
                                                     JOHN M GALLAGHER,                J.
